DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10862454 in view of Bhattacharjee. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited the same subject matter.
As to claim 1, this claim recites the same matter as claim 1 of Patent 10862454, in that both have the same claimed acoustic resonator, with a single crystal piezoelectric plate with a front and back surface, a floating back-side conductor, and a front side conductor pattern.  
Patent 10862454 does not teach the sensing layer.
Bhattacharjee teaches an acoustic sensor device (figs 3,9) comprising:A piezoelectric plate (30) having a front surface and a back surface opposite the front surface;a floating back-side conductor pattern (50, paragraph 50) formed on the back surface;first and second front-side conductor pattern formed on the front surface opposite the back-side conductor pattern (36A, 34A, 34B); and a sensing layer (42) formed over at least a portion of the floating back-side conductor (covers (50)).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the claims taught in Patent 10862454 with the extra layer taught in Bhattacharjee in order to improve resonance and performance of a piezoelectric resonator.


Claims 1-3 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10944380 in view of Bhattacharjee. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited the same subject matter.
As to claim 1, this claim recites the same matter as claim 1 of Patent 10944380, in that both have the same claimed acoustic resonator, with a single crystal piezoelectric plate with a front and back surface, a floating back-side conductor, and a front side conductor pattern. 
Patent 10944380 does not teach the sensing layer.
Bhattacharjee teaches an acoustic sensor device (figs 3,9) comprising: A piezoelectric plate (30) having a front surface and a back surface opposite the front surface; a floating back-side conductor pattern (50, paragraph 50) formed on the back surface; first and second front-side conductor pattern formed on the front surface opposite the back-side conductor pattern (36A, 34A, 34B); and a sensing layer (42) formed over at least a portion of the floating back-side conductor (covers (50)).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the claims taught in Patent 10944380 with the extra layer taught in Bhattacharjee in order to improve resonance and performance of a piezoelectric resonator.
Claims 1-3 and 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, and 14-22 of copending Application No. 17/125779 (reference application) in view of Bhattacharjee. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 17/125779 does not teach the sensing layer.
Bhattacharjee teaches an acoustic sensor device (figs 3,9) comprising: A piezoelectric plate (30) having a front surface and a back surface opposite the front surface; a floating back-side conductor pattern (50, paragraph 50) formed on the back surface; first and second front-side conductor pattern formed on the front surface opposite the back-side conductor pattern (36A, 34A, 34B); and a sensing layer (42) formed over at least a portion of the floating back-side conductor (covers (50)).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the claims taught in Application 17/125779 with the extra layer taught in Bhattacharjee in order to improve resonance and performance of a piezoelectric resonator.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharjee et al (Pub 2017/0288629, further referred to as Bhattacharjee).
As to claim 1, Bhattacharjee teaches an acoustic sensor device (figs 3,9) comprising:
A piezoelectric plate (30) having a front surface and a back surface opposite the front surface;

first and second front-side conductor pattern formed on the front surface opposite the back-side conductor pattern (36A, 34A, 34B); and
a sensing layer (42) formed over at least a portion of the floating back-side conductor (covers (50));
where the piezoelectric plate is configured such that a radio frequency signal applied between the two electrodes excites a primary acoustic mode in the single-crystal piezoelectric plate (paragraphs 41, 42, 46 and 47).
As to claim 2, Bhattacharjee wherein the piezoelectric plate is one of lithium niobate and lithium tantalite (paragraph 41).
	As to claim 9, Bhattacharjee teaches a front side conductor pattern comprise interleaved fingers (38) connected to bus bars (36A and 36B) connected to respective first and second bus bars.
As to claim 10, Bhattacharjee teaches using an equal number of fingers (38) is connected to first and second bus bars (36A and 36B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee.
As to claim 3, Bhattacharjee teaches an acoustic sensor device (figs 3,9) comprising:
A piezoelectric plate (30) having a front surface and a back surface opposite the front surface;
a floating back-side conductor pattern (50, paragraph 50) formed on the back surface;

a sensing layer (42) formed over at least a portion of the floating back-side conductor (covers (50));
where the piezoelectric plate is configured such that a radio frequency signal applied between the two electrodes excites a primary acoustic mode in the single-crystal piezoelectric plate (paragraphs 41, 42, 46 and 47).
Bhattacharjee does not explicitly teach the cut of the plate.
As would have been recognized by a person of ordinary skill in the art choosing the cut of the piezoelectric plate is done merely as a design choice to choosing the resonance of the piezoelectric resonator (paragraph 41 and 47, discuss choosing a user desired cut) based on a user desired resonance.  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the resonator taught in Bhattacharjee with a Y-cut as doing so would be a mere matter of design choice to choosing a well-known crystal orientation for user desired resonance.

Allowable Subject Matter
Claims 13-15 are allowed.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior art teaches or suggest the detection methods used by the sensing layer as is taught in claims 4-6 and 13-15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849